DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komuro, US Pg. Pub. No. (2016/0368474) referred to hereinafter as Komuro.
As per claim 1, Komuro teaches a control device for a vehicle, comprising: an operation unit (see at least abstract, summary); an operation-unit sensor configured to detect an operation-unit operation amount, the operation-unit operation amount being an amount of operation of the operation unit (see at least abstract, summary, Para 31, 33, 36-37); a motor capable of generating a negative driving force for decelerating the vehicle (see at least abstract, summary, Para 31-32, 36-37); and a driving force controller configured to cause the motor to drive a wheel of the vehicle with the negative driving force on a basis of the operation-unit operation amount, and derive the negative driving force in accordance with an initial time change, the initial time change representing an amount of change in the operation-unit operation amount per unit time relative to an operation-unit operation amount at an initial position of the operation unit (see at least abstract, summary, Para 31-33, 38, 41, 51).

As per claim 9, Komuro teaches a control device for a vehicle according to claim 1, wherein the driving force controller is configured to, when the initial time change is greater than or equal to a predetermined amount, increase an absolute value of the negative driving force stepwise by a predetermined value (see at least abstract, summary, Para 31-32, 36-37).
As per claim 11, Komuro teaches a control device for a vehicle according to claim 1, wherein the operation unit comprises a paddle lever disposed near a steering wheel (see at least abstract, summary, Para 31-32, 36-37).

As per claims 13-15 the limitations of claims 13-15 are similar to the limitations of claims 1 and 9 and 11, therefore they are rejected based on the same rationale.
Allowable Subject Matter
Claims 2-8, 10 and 12  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please refer to from 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/           Primary Examiner, Art Unit 3665